995 F.2d 1064
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of AMERICA, Plaintiff-Appellee,v.David Nathaniel BROWN, Defendant-Appellant.
No. 91-5905.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 4, 1993.Decided:  June 21, 1993.

Appeal from the United States District Court for the Middle District of North Carolina, at Winston-Salem.  Norwood Carlton Tilley, Jr., District Judge.  (CR-91-100-WS)
Thomas Hilton Johnson, Jr., Law Offices of Michael E. Lee, Greensboro, North Carolina, for Appellant.
Robert H. Edmunds, Jr., United States Attorney, Paul A. Weinman, Assistant United States Attorney, Greensboro, North Carolina, for Appellee.
M.D.N.C.
AFFIRMED.
Before WILKINSON, WILKINS, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
David Nathaniel Brown appeals from his jury conviction of possession with intent to distribute cocaine base in violation of 21 U.S.C.A. § 841(a) (West 1981) and his sentence of 192 months imprisonment and five years of supervised release.  Brown's attorney has filed a brief pursuant to  Anders v. California, 386 U.S. 738 (1967), with this Court in which he represents that there are no arguable issues of merit in this appeal and requests permission to withdraw as counsel.  Despite being given adequate time to do so, Brown has not filed a supplemental brief.


2
As required by Anders, we have independently reviewed the entire record and all pertinent documents.  We have considered all arguable issues presented by this record and conclude that there are no nonfrivolous grounds for this appeal.  Accordingly, we affirm.


3
In the case of an unsuccessful appellant represented by appointed counsel, this Court requires that counsel inform his client, in writing, of his right to petition the Supreme Court for further review.  See Plan of the United States Court of Appeals for the Fourth Circuit in Implementation of the Criminal Justice Act of 1964, 18 U.S.C. § 3006A.  If requested by his client to do so, counsel should prepare a timely petition for a writ of certiorari and take such steps as are necessary to protect the rights of his client.*  Because the record discloses no reversible error, we dispense with oral argument and affirm the conviction.

AFFIRMED


*
 We deny counsel's motion to withdraw